Citation Nr: 1613013	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including degenerative joint disease (DJD). 

2.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's May 2011 substantive appeal (VA Form 9), he requested a video-conference hearing before a Veterans Law Judge.  In February 2016, the Veteran, through his representative, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In February 2016, the Veteran submitted additional evidence directly to the Board; he also submitted a written waiver of local consideration of the evidence at that time.  This waiver is contained in the claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, DJD of the right knee had its onset in active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for DJD of the right knee are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable action taken herein as to the Veteran's claim of entitlement to service connection for DJD of the right knee, no discussion of the VCAA requirements are required.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131;38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including DJD, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran asserts that his right knee disability is related to his military service and that he has continued to experience right knee symptoms since service.  Specifically, he claims that during his military service he was hunting in Alaska, slipped on ice and injured his right knee.  Additionally, on another occasion during service, he contends that he injured his right knee while hiking and hunting in the caribou.  

Service treatment records (STRs) reflect complaints of right knee pain.  One such record shows that the Veteran related his knee pain to an injury incurred while hunting and hiking.  See, e.g., STRs dated October 1993 and September 1993.  He was diagnosed with patella femoral pain syndrome of the right knee.  Id.  In his January 1998 service separation examination report, he reported "tricked" or locked knee and the examining physician noted DJD of the knee.  

Post service treatment records include a September 2002 private magnetic resonance imaging (MRI) report that notes the Veteran's complaints of right knee pain and assessed a small joint effusion.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported right knee pain since service.  The VA examiner diagnosed a right knee strain.  The examiner stated that he would not be able to provide an opinion as to whether the Veteran's right knee disability is related to his military service without resorting to mere speculation.  However, the examiner noted that the Veteran's post treatment records are silent as to any right knee complaints or treatment since his separation from service.  The examiner also stated that "an exceptional amount of time has elapsed since his release from active duty without objective evidence of continued treatment."

An August 2009 VA treatment report document the Veteran's complaints of right knee pain since 1990 and an x-ray report shows DJD of the right knee.

The Board finds that the Veteran's January 1998 service separation examination report does not indicate which knee was diagnosed with DJD.  However, the totality of the circumstances, to include STRs showing right knee complaints and diagnosis, it can be deduced that the DJD diagnosis noted upon separation examination refers to the right knee.  The evidence indicates that in 2002 (only about 4 years post service and several years prior to filing for compensation), the Veteran sought treatment for his right knee pain and a MRI report documented small joint effusion of the right knee.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (holding that an opinion based on an inaccurate history has little probative value).  

The positive evidence demonstrates that during the Veteran's military service he was diagnosed with a chronic disease, DJD of the right knee, as defined in 38 C.F.R. § 3.309(a).  The Veteran is currently diagnosed with DJD of the right knee, which is the same chronic disease that he was diagnosed during service.  Therefore, as DJD of the right knee is demonstrated during service, no medical nexus relating the currently diagnosed DJD of the right knee to service is necessary.  See Walker, 708 F.3d at 1338-39.  The Veteran's statements regarding his right knee pain and its onset have remained consistent throughout the pendency his claim; thus, the Board finds that he is competent and credible regarding his reports of right knee pain since service.  There is no evidence of record suggesting that the Veteran's current DJD of the right knee is attributable to an intercurrent cause.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for DJD of the right knee granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for DJD of the right knee is allowed. 


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disability, including PTSD, based upon military sexual trauma.  Specifically, he alleges that he was sexually assaulted by a Catholic chaplain while serving in Adak, Alaska.

Further, he asserts that during his military service he was admitted to psychiatric outpatient treatment and was medicated with anti-depressants.  See statement in support of claim for service connection for PTSD secondary to personal assault dated August 2010.  Then, he was stationed to an isolated island without his spouse, which caused depression and alcohol abuse.  The Veteran indicated that he was concerned about his mental health, due to his alcohol abuse, and sought spiritual counseling from a Catholic chaplain.  The Veteran indicated that upon one particular occasion, the Catholic chaplain gave the Veteran a ride to his home.  The Veteran stated that the following morning, he awoke confused, dizzy, and his buttocks were sore.  Id.  He stated that a few months later, he received a telephone call from the Navy Criminal Investigative Service (NCIS) inquiring about the Catholic chaplain.  The Veteran indicated that he denied anything relating to the Catholic chaplain in fear of being reprimanded.  He stated that he continues to consume alcohol since service to suppress his memory from the incident.  Id.

In September 2010, the RO submitted a request to NCIS to verify the Veteran's personal assault and to obtain investigative reports relating to the personal assault. 

An NCIS investigative report reveals that in March 1994 a Chaplain Lieutenant Commander was convicted of indecently assaulting servicemen.  The investigative report included interviews with servicemen who reported that they were sexually assaulted at the chaplain's residence in Adak, Alaska.  The investigative report also indicated that chaplain was stationed in Adak, Alaska in 1993 and 1994.  

The Veteran's military personnel records confirm that he was stationed in Adak, Alaska in April 1993, April 1994, and August 1994.  STRs document diagnoses and treatment for alocohol dependency, depression, bereavement, and "features of PTSD".  See, e.g., STR dated May 1997.  In his January 1998 service separation examination report, he reported depression and alcohol dependency.   

The Veteran was afforded a VA examination in March 2009.  The VA examiner diagnosed depressive disorder, no otherwise specified (NOS), and opiate and alcohol abuse in remission.  The VA examiner provided a negative nexus between the Veteran's depressive disorder, NOS, and his military service on the basis that his current depression is related to his current stressors.  

VA treatment records show current diagnoses of PTSD, opiate dependency, attention deficit hyperactivity disorder, and alcohol dependency.  See, e.g., VA treatment record dated August 2009.  Additionally, the Veteran has submitted two private medical opinions that suggest that his acquired psychiatric disability, including PTSD, is related to his military sexual trauma.  See V. LaRocco's statement dated October 2011 and Dr. M. Farooque's disability benefits questionnaire dated February 2015.

Although the Veteran was afforded a VA examination in March 2009, he has not yet been afforded a VA examination to determine the nature and etiology of an acquired psychiatric disability, including PTSD, based on his military sexual assault.  Therefore, a VA examination is necessary to clarify the existence and etiology of all psychiatric disorders.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  All such available documents should be associated with the claims file.

2.  The AOJ shall provide the Veteran with a letter informing him that evidence from sources other than his service records may corroborate his account of in-service personal assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran shall be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.  A copy of this letter must be included in the claims file.

3.  Obtain records of treatment that the Veteran may have received at any VA health care facility since November 2014.  All such available documents should be associated with the claims file.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.

Following a review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found then should provide the following opinions:

(i.)  The examiner should determine whether the Veteran has met the criteria for a diagnosis of PTSD.  And if so, the examiner is requested to identify the in-service stressor(s) that support the diagnosis.  

The examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims file, including any records obtained pursuant to this remand, must be sent to the examiner for review.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

(ii.)  If a psychiatric disability other than PTSD is diagnosed, including a depressive disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) had its onset in service, or is otherwise related to service.

In addressing the questions above, the examiner should consider and comment on: (i.)  the service personnel records regarding performance evaluations before and after the claimed stressor, (ii.)  the Veteran's August 2010 statement in support of claim for service connection for PTSD secondary to personal assault that indicates that he was sexually assaulted by a Catholic chaplain while serving in Adak, Alaska, (iii.)  LaRocco's October 2011 statement, and (iv.) Dr. M. Farooque's February 2015 disability benefits questionnaire that suggests that the Veteran's acquired psychiatric disability, including PTSD, is due to his military sexual assault. 

The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

5.  Thereafter, readjudicate the issue remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


